OPINION — AG — ** UNIVERSITY HOSPITAL — PRIVATE BANK ACCOUNT FOR PSYCHIATRIC ACTIVITY FUND — STATE TREASURER ** THE MAINTAINING OF A PRIVATE BANK ACCOUNT FOR A PSYCHIATRY ACTIVITY FUND FOR THE USE AND BENEFIT OF THE PSYCHIATRIC PATIENTS IS IN DIRECT VIOLATION OF THE PROVISIONS OF 62 Ohio St. 1975 Supp., 7.2 [62-7.2] AND, THUS PROHIBITED BY THE LAW OF THE STATE OF OKLAHOMA. IT IS CLEAR FROM THE PROVISIONS OF 62 Ohio St. 1975 Supp., 7.2 [62-7.2], THAT FUNDS DONATED FROM THE PHYSICIAN PRACTICE PLAN SHOULD BE MAINTAINED  IN A SEPARATE SPECIAL ACCOUNT, DEPOSITED WITH THE STATE TREASURY AND DISBURSED AS PROVIDED BY LAW FOR ITS INTENDED USE AND PURPOSES. CITE: 62 Ohio St. 1975 Supp., 7.1 [62-7.1] (OKLAHOMA STATE SYSTEMS FOR HIGHER EDUCATION) (DAVID MCCURDY)